Citation Nr: 9935513	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-44 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 30 percent evaluation 
assigned for coronary artery disease with hypertension, 
status post myocardial infarction.

2.  Entitlement to an increased (compensable) evaluation for 
the residuals of a fracture of the right second toe, with 
hallux valgus deformity, right foot.

3.  Entitlement to an increased rating for a lumbosacral 
strain, currently evaluated as 10 percent disabling.  

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
September 1993, at which point he was placed on the Temporary 
Disability Retirement List (TDRL).  The veteran was removed 
from the TDRL and discharged from service effective March 25, 
1998.

These matters initially came before the Board of Veterans' 
Appeals (Board) from February and May 1994 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that established service connection 
for coronary artery disease with hypertension, status post 
myocardial infarction, evaluated as 30 percent disabling from 
February 1994 (following a three-month period of a 100 
percent evaluation authorized by regulation); and denied a 
claim for a total rating for compensation purposes based on 
individual unemployability, respectively.  A notice of 
disagreement regarding these decisions (to include the 
evaluation assigned for the coronary artery disease with 
hypertension, status post myocardial infarction) was received 
in June 1994.  A statement of the case was issued in June 
1994.  A substantive appeal was received in September 1994.  
A hearing was held at the RO in December 1994. 

In a May 1996 decision, the RO denied the veteran's claim for 
an increased (compensable) evaluation for the service-
connected residuals of a fracture of the right second toe, 
with hallux valgus deformity, right foot.  A notice of 
disagreement was received in May 1996.  A statement of the 
case was issued in September 1996.  A substantive appeal was 
received in October 1996.

In an October 1996 decision, the RO denied the veteran's 
claim for an increased evaluation for his service-connected 
lumbosacral strain.  A notice of disagreement was received in 
June 1997.  A statement of the case was issued in June 1997.  
A substantive appeal was received in September 1997.

The Board notes that the RO adjudicated the claim involving 
coronary artery disease as one for an increased rating.  
However, in view of the fact that the 30 percent evaluation 
is, effectively, the initial evaluation assigned following a 
three-month period light of the distinction noted by the 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals) (Court) in the 
recently-issued case Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the issue as one 
involving the propriety of the initial evaluation assigned.  


REMAND

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claims on appeal are well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy . Derwinski, 1 Vet. App. 78, 81 
(1990); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Therefore, VA has a duty to assist him in the development of 
facts pertinent to his claims.  Id.

A review of the record reflects that service connection was 
established for coronary artery disease with hypertension, 
status post myocardial infarction, by a February 1994 RO 
decision (one of the currently appealed decisions).  
Essentially, it is maintained that the evaluation initially 
assigned for this disability is not adequate. 

This disability is rated as 30 percent disabling under 
38 C.F.R. § 4.104, Diagnostic Code 7006.  The Board points 
out that the cardiovascular system rating criteria of the VA 
Schedule for Rating Disabilities were revised effective 
January 12, 1998.  In this case, the change in rating 
criteria may affect the basis upon which an evaluation is 
assigned for the veteran's service-connected coronary artery 
disease with hypertension, status post myocardial infarction.  
However, it does not appear, from a review of the most recent 
supplemental statement of the case (dated in June 1998), that 
the RO considered the new criteria in adjudicating this 
claim. 

When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies, absent contrary intent.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Further, in the case 
of Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
essentially held that in view of the effective date rule 
contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply the effective date of revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  Accordingly, the 
Court held that for any date prior to the effective date of 
revised regulations, the Board could not apply the revised 
rating schedule to a claim.

In view of the foregoing, the RO should consider the coronary 
artery claim under the revised criteria governing evaluation 
of that disability, consistent with the Rhodan decision, 
cited to above.  Such action should be accomplished by the 
RO, in the first instance, to avoid any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In adjudicating the claim, the RO should also consider the 
whether "staged rating" is appropriate.  In this regard, 
the Board notes that the Court has recently noted that there 
is a distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It was 
also indicated that in the case of an initial rating, such as 
is presented here, separate ratings can be assigned for 
separate periods of time based on the facts founds, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

However, prior to such adjudication, other development should 
be accomplished.  The Board notes that the report of the most 
recent cardiovascular examination, dated in March 1998, does 
not document findings consistent with the "new" criteria of 
Diagnostic Code 7006.  As such, the Board finds that another 
VA examination should be accomplished.   

Further, in November 1997, the veteran filed a claim for a 
temporary total evaluation under 38 C.F.R. § 4.29 based on a 
period of hospitalization for chest pain in November 1997 at 
the VA hospital in Columbia, South Carolina.  Records from 
this period of hospitalization have not been associated with 
the claims folder, and the claim has not been adjudicated.  
On REMAND, the RO should obtain these records and adjudicate 
the claim for a temporary total evaluation under 38 C.F.R. 
§ 4.29 (1999), for the period in question, along with the 
claim currently under consideration.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue).  

With respect to the residuals of a fracture of the right 
second toe, with hallux valgus deformity, right foot, a 
review of the claims folder reveals that the medical evidence 
is not sufficient to properly evaluate this service-connected 
disability.  It is noted that the veteran has not been 
afforded a VA examination in order to ascertain the nature 
and severity of this disability.  This action is necessary to 
fulfill the duty to assist the veteran in developing his 
claim.  See 38 U.S.C.A. § 5107 (West 1991); 

Regarding the claim for an increased evaluation for the 
veteran's lumbosacral strain, the Board notes that recent, 
relevant evidence of record (specifically, reports of VA 
examinations conducted in November 1996 and April 1998) 
contains the veteran's references to back pain and indicates 
that low back motion is limited.  However, to what extent 
pain limits low back motion and other functional ability was 
not objectively indicated during VA examinations.  

In this regard, the Board notes that in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In this case, the Court held that 
ratings based on limitation of motion do not subsume  
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  Accordingly, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatiguability, or 
incoordination, to include or on use or during flare is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 204-7.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim for an increased rating 
for the service-connected lumbosacral strain.  As such, the 
Board is compelled to find that reexamination of the veteran 
is necessary in the present case to allow for proper 
assessment of the veteran's service-connected lumbosacral 
strain under 38 C.F.R. §§ 4.40, 4.45 (1999).

The claim for a total rating for compensation purposes based 
on individual unemployability will necessarily be held in 
abeyance pending the outcome of the claims discussed above.  

In view of the above, this claim is REMANDED to the RO for 
the following action:


1.  The RO should take the appropriate 
steps to associate with the claims folder 
all of the veteran's VA treatment 
records, which are not currently in the 
claims file, including the reports of the 
veteran's November 1997 admission to the 
VA hospital in Columbia, South Carolina.  
However, if any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  After associating with the claims 
file all available outstanding treatment 
records, a VA cardiology examination 
should be accomplished to determine the 
current severity of the veteran's 
service-connected coronary artery disease 
with hypertension, status post myocardial 
infarction.  The veteran should be 
notified of the date, time, and place of 
the examination and the consequences for 
any failure to appear.  The examiner 
should be provided with the claims folder 
and the former and revised criteria of 
Diagnostic Code 7006, and findings 
consistent with these criteria, to the 
extent possible, should be made and 
documented.  However, the physician 
should not assign a numerical rating to 
the veteran's disability.  All tests and 
studies that the examiner deems necessary 
should be performed, to include the 
appropriate exercise test(s) needed to 
properly calculate the veteran's METs.  
The claims file must be made available to 
and be reviewed the examiner.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include, as necessary, citation to 
specific evidence of record), should be 
set forth in a typewritten report.

3.  A VA examination should be 
accomplished to ascertain the nature and 
severity of the veteran's bilateral foot 
disability. The claims file must be made 
available to and be reviewed the examiner 
All indicated special studies and tests 
should be undertaken, and all clinical 
findings should be reported in detail..  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include, as necessary, citation to 
specific evidence of record), should be 
set forth in a typewritten report.

4.  The veteran should also be scheduled 
for a VA orthopedic examination in order 
to ascertain the nature and severity of 
his service-connected lumbosacral strain.  
The claims folder must be made available 
to, and be reviewed by, the examiner.  
All indicated tests and examinations 
should be accomplished and documented, 
and all clinical findings should be 
reported in detail.  The examiner should 
fully describe any pain on motion, 
weakened movement, excess fatigability 
and incoordination during the 
examination.  The examiner should provide 
an opinion on whether, and to what 
extent, any such factors could result in 
additional functional limitation during 
flare-ups or when the lumbar spine is 
used repeatedly.  If feasible, the 
additional functional limitation should 
be portrayed in terms of the degree of 
additional range of motion loss.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include, as necessary, citation to 
specific evidence of record), should be 
set forth in a typewritten report.

5.  If it has not already done so, the RO 
should adjudicate the veteran's November 
1997 claim for a temporary total 
evaluation under 38 C.F.R. § 4.29.  If 
this claim is denied, the veteran and his 
representative should be furnished with 
appropriate appellate rights. 

6.  The RO should readjudicate the claims 
for an increased evaluation for coronary 
artery disease with hypertension, status 
post myocardial infarction, considering 
the former and revised criteria of 
Diagnostic Code 7006, the effective date 
of the change in regulation (i.e. prior 
to January 12, 1998, the old criteria 
should be considered, and subsequent to 
January 12, 1998, both the old and new 
should be considered, and the more 
favorable assigned), and whether "staged 
rating" is appropriate; for an increased 
evaluation for the residuals of a 
fracture of the right second toe, with 
hallux valgus deformity, right foot; for 
an increased evaluation for the service-
connected lumbosacral strain, giving 
consideration to all applicable 
diagnostic codes and the dictates of 
DeLuca; and for a total rating for 
compensation purposes based on individual 
unemployability.  All pertinent legal 
authority governing the claims, as well 
as all concerns noted in this REMAND, 
should be addressed.  

7.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and a 
citation and discussion of the applicable 
laws and regulations and be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.  The 
veteran and his representative are hereby 
reminded that to obtain appellate review 
of any issue not currently in appellate 
status, to include the issue of 
entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.29, a 
timely notice of disagreement, and, 
following the issuance of a statement of 
the case, a timely substantive appeal 
must be filed.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be affored expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












